DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	
The amendment filed 4/22/21 was previously accepted and entered via the advisory action dated 5/3/21. Accordingly, claims 3-5, 9, 14-17 and 19-20 were amended. The instant action is in response to a telephone interview with Applicant representative James Purrington on May 5, 2021 agreeing to cancel claims 3 and 14, still subject to a 112(b) rejection. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative James Purrington on May 5, 2021.  
The claims have been amended to cancel claims 3 and 14. 

Claim Rejections - 35 USC § 112
The rejection of claims 4-5 under 112(a) and 112(b) has been withdrawn as a result of the amendment. The rejection of claims 3 and 14 under 112(b) is withdrawn as a result of the cancellation of the claims via examiners amendment. The rejection of claims 9-20 under 112(b) for lacking antecedent basis has been withdrawn as a result of the amendment.  

Claim Interpretation
The interpretation of claim 9 as invoking 112(f) has been withdrawn as a result of the amendment. 

Allowable Subject Matter 
Claims 1-2, 4-13 and 15-20 are allowed. The following is an examiner’s statement of reasons indicating allowable subject matter.  The prior art does not teach, disclose or suggest the limitation of “attenuating dither noise in a steering system, the method comprising: 
computing a plurality of filter parameters, each filter parameter based on a corresponding signal in the steering system; 
determining at least one final filter parameter from the plurality of filter parameters by arbitrating the plurality of filter parameters; 
dynamically configuring a filter using the at least one final filter parameter; and 
filtering a motor torque command using the filter, a filtered motor torque command being applied to a motor to generate a corresponding amount of torque; and 
wherein at least one of the plurality of filter parameters is configured to attenuate frequencies corresponding to dither noise based on a motor velocity of the motor or a motor acceleration of the motor being less than a corresponding threshold value” as recited in amended claim 1 and similarly recited in amended claims 9 and 17.  The dependent claims include allowable subject matter on the basis of their dependency. 
The closest prior art, Burton, discloses dynamically configuring a filter using the at least one final filter parameter and filtering a motor torque command using the filter (adaptive torque filter 124, torque command 126, FIG. 2)(¶64 “The torque assist signal .tau..sub.assist may be filtered through an adaptive torque filter G.sub.f, indicated at 124, to determine the motor command signal .tau..sub.cmd.”), 
a filtered motor torque command being applied to a motor to generate a corresponding amount of torque; (¶ 10 “controlling an electric assist motor for providing steering assist in response to a sensed torque signal . . . The electric assist motor is commanded to provide steering assist in accordance with the torque command signal .tau..sub.cmd”) (¶36 “an electric assist motor 50 is operatively connected to the steering rack 42”) (50, FIG. 1) (¶¶ 45-47 “current command signal . . . dq current advance angle are determined based on the torque command . . . and the sensed rotor velocity . . . voltage output signal . . . supplied to each phase of the PMAC electric assist motor 50 . . . determined based at least partially on the current command . . . dq current advance angle . . . sensed rotor position), but fails to disclose “at least one of the plurality of filter parameters is configured to attenuate frequencies corresponding to dither noise based on a motor velocity of the motor or a motor acceleration of the motor being less than a corresponding threshold value” in combination with all other limitations recited in claim 1. 
In addition, there was no other prior art reference including previously cited Naik or Hales that taught, disclosed or suggested these features, nor is there any reason to modify or combine prior art references in the manner recited in claim 1 absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667